Title: From George Washington to Major General Arthur St. Clair, 27 January 1780
From: Washington, George
To: St. Clair, Arthur


          
            Dr Sir,
            [Morristown, 27 Jan. 1780]
          
          You will be pleased to repair to our lines and investigate the causes of the late misfortune & disgrace at Elizabeth Town &ca—& report your opinion there upon as soon as enquiry is made.
          You will also examine into the state of our Guards—their situation &ca & see if any change can be made in their position for the bettr havg respect as far as present circumstances will allow

to the objects in view, which are security to this Camp—cover to the Country near the enemys lines—& for prevention of that injurious & abominable traffic which is carried on with the City of New-York.
          While you are in the discharge of this duty it is my wish that you would obtain (in as unsuspected a manner as possible) a perfect knowledge of the enemy’s strength, situation Guards &ca on Staten Island & Paulus-hook—The State of the Ice on the No. River, & such other information as may be benificial & important for us to be acquainted with.
          It is my wish also, that you may obtain a compleat knowledge of the places, & manner, in which the Enemy’s Shipping, flat boats, and other craft are laid up, & secured—thereby discovering whether some successful attempt, by stratagem, or otherwise, may not be made to destroy them.
          The relief which went down to the Detachment under the Command of Colo. Hazen, when joined thereto will form a body of 2000 Rank & file—& as there were reasons for apprehending, that the enemy had some offensive plan in view (which actually took place that very night) I ordered Colo. Hazen to remain there with his command a few days, or till further orders.
          You will please to take command of both detachments, & retain the old till the objects here enumerated are fulfilled, unless you should think it best to order the return of it to Cam⟨p⟩ before. If in the course of your tour of duty below—& investigation of the enemys Posts, any operation upon a large, or small scale presents itself, you will delay no time in communicating your ideas fully on the subject to me provided in the latter inst[anc]e a favourable oppertunity is not lost by delay in wch case you are left altogether to your own discretion—bearg in Mind always that new disappointments will add discredit to our arms but while the state of the Ice admits a free & easy passage of Troops from New-York any attempt otherwise than by surprize may be dangerous. Given at Head Qrs Morristown—this 27th day of Jan. 1780.
          
            Go: Washington
          
        